--------------------------------------------------------------------------------

Exhibit 10.3


QAD INC. 2016 STOCK INCENTIVE PROGRAM
RESTRICTED STOCK UNIT AGREEMENT


This grant of restricted stock units (“RSUs”) is made by QAD Inc. (the
“Company”) to _____________________ the "Grantee") as of the Grant Date set
forth below, pursuant to the QAD Inc. 2016 Stock Incentive Program (the
“Program”) and this Restricted Stock Unit Agreement (the “Agreement”).  The
Program Administrators administering the Program have selected Grantee to
receive the following grant of RSUs on the date specified in Section 1 (the
"Grant Date").
 
This grant of RSUs entitles Grantee to receive shares of Class A common stock of
QAD Inc. (the “Class A Common Stock”):
 

· for the number of shares of Class A Common Stock for which these RSUs were
granted (the "Number of Shares Subject to RSUs"),

· on the terms and conditions of the Program and as set forth below, which
Grantee accepts and to which Grantee is bound by not rejecting the RSUs within
thirty (30) days of the Grant Date.



1.    RSUs Granted:
 
Grant Date
_____________________
Number of Shares Subject to RSUs  
_____________________



2.  Vesting Dates.  The RSUs shall not vest in whole or in part at any time
prior to the Vesting Date for Tranche 1.  The RSUs shall vest in accordance with
the Vesting Dates, as specified below, as to one-fourth of the RSUs per each
tranche.
 
Vesting Dates
   
Tranche 1
_____________________
 
Tranche 2
_____________________
 
Tranche 3
_____________________
 
Tranche 4
_____________________



Immediately upon vesting, the RSUs shall be converted to Class A Common Stock on
a one-unit for one-share basis and such Class A Common Stock shall be delivered
to Grantee as soon as reasonably practicable as provided in Section 7, subject
to the applicable tax withholding as provided in Section 6.


3.  Termination of Service.  If Grantee ceases to provide continuous service in
a role that is eligible to receive RSUs under the Program (as determined in the
sole and absolute discretion of the Program Administrators) to the Company or
any subsidiary (used herein as defined in the Program) prior to any Vesting
Date, the RSUs awarded pursuant to this Agreement will be immediately and
unconditionally forfeited and terminated, without any action required by Grantee
or the Company, to the extent that such RSUs have not vested in accordance with
Section 2 as of the date of such cessation of continuous service.
 
1

--------------------------------------------------------------------------------

For purposes of this Section 3, Grantee’s service relationship shall be treated
as continuing intact while Grantee is an active employee of the Company or any
of its subsidiaries, or on a bona fide leave of absence from such employment, or
is serving on the board of directors of the Company or any of its subsidiaries,
or is actively providing services as an independent contractor of the Company or
any of its subsidiaries, in each case as determined in the sole and absolute
discretion of the Program Administrators.
 
4.  Rights as a Stockholder.  Grantee, or a transferee of Grantee, shall have no
rights as a stockholder of the Company with respect to any shares of Class A
Common Stock underlying the RSUs until after the RSUs have vested.  No
adjustment shall be made for ordinary or extraordinary dividends (whether in
currency, securities or other property), distributions, or other rights
(including, but not limited to, the right to vote) for which the record date is
prior to the date such shares of Class A Common Stock are issued, except as
provided in the Program.
 
5.  Payment of Par Value. Grantee must pay to the Company an amount equal to the
aggregate par value of any newly issued shares of Class A Common Stock
deliverable to Grantee in accordance with the provisions of this Agreement.
 
6.  Withholding Taxes.  Upon the vesting of RSUs in accordance with the
provisions of this Agreement, Grantee shall be entitled to receive the
applicable shares of Class A Common Stock, less an amount of whole shares of
Class A Common Stock with a Fair Market Value (used herein as defined in the
Program) on the Vesting Date equal to the required withholding obligation taking
into account all applicable federal, state, local and foreign taxes, resulting
in Grantee being entitled to receive the net number of shares of Class A Common
Stock after withholding of shares for taxes.  Notwithstanding the foregoing,
prior to the delivery of any shares of Class A Common Stock and at the sole and
absolute discretion of the Program Administrators, Grantee may make adequate
arrangements with the Company to pay the applicable withholding taxes with cash.
 
7.  Delivery of Shares of Class A Common Stock. As soon as reasonably
practicable following each Vesting Date, but in no event later than the 15th day
of the third month following the later of the Company’s or the Grantee’s tax
year end of the year in which vesting occurs, the Company shall cause to be
delivered to Grantee the number of shares of Class A Common Stock (net of tax
withholding as provided in Section 5) deliverable to Grantee in accordance with
the provisions of this Agreement.
 
8.  Advisements.  Grantee shall be subject to and bound by the terms of this
Agreement and the Program. In addition, Grantee is hereby advised that the
following shall apply to the RSUs:
 
(a)            Grantee shall be provided a copy of the Program and shall be
bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement, but prior to the completion
of the vesting period.  If and to the extent that any provision contained in
this Agreement is inconsistent with the Program, the Program shall govern.
 
(b)            As of the date of this Agreement, the Agreement and the Program
set forth the entire understanding between Grantee and the Company regarding the
acquisition of shares of Class A Common Stock underlying the RSUs and supersede
all prior oral and written agreements pertaining to the RSUs.
 
2

--------------------------------------------------------------------------------

(c)            The Company and its subsidiaries hold certain personal
information about Grantee, including, but not limited to, Grantee's name, home
address, telephone number, date of birth, social security number or equivalent
foreign identification number, salary, nationality, job title and details of all
RSUs or other entitlement to shares of QAD common stock awarded, canceled,
exercised, vested, unvested or outstanding, including personal information that
may constitute sensitive personal data within the meaning of applicable law
("Personal Data").  Personal Data includes, but is not limited to, the
information provided above and any changes thereto and other appropriate
personal and financial data about Grantee. The Company and its subsidiaries may
process any Personal Data and may transfer any Personal Data outside the country
in which Grantee is employed, including, but not limited to, the United States.
The legal persons for whom Personal Data is intended include, but are not
limited to, the Company, its subsidiaries and its agents.  Grantee is hereby
informed that Grantee has the right to access and make corrections to Grantee's
Personal Data by applying to the Chief People Officer of the Company or such
person’s designees.
 
(d)            The Company reserves the right to amend or terminate the Program
at any time, and the award of these RSUs under the Program at one time does not
in any way obligate the Company or its subsidiaries to grant additional RSUs in
any future year or in any given amount.  Grantee's participation in the Program
is voluntary.  These RSUs and any future RSUs under the Program are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy and end of
service payments, bonuses, long-service awards, pension and retirement benefits,
and similar payments, other than to the extent required by local law.
 
(e)            The future value of the shares of Class A Common Stock acquired
by Grantee under the Program is unknown and cannot be predicted with certainty
and no claim or entitlement to compensation or damages arises from the
forfeiture of the RSUs or termination of the Program or the diminution in value
of any shares of Class A Common Stock acquired by Grantee under the Program.
 
9.  No Right to Continued Service.  Neither these RSUs nor any terms contained
in this Agreement shall confer upon Grantee any express or implied right to be
retained in the service of the Company or any of its subsidiaries for any period
at all, nor restrict in any way the right of the Company or any such subsidiary,
which right is hereby expressly reserved, to terminate Grantee's service at any
time with or without cause.  Any right that Grantee may have to receive delivery
of shares of Class A Common Stock under this Agreement is earned only by
continuing as an employee or other service provider of the Company or any of its
subsidiaries at the will of the Company or such subsidiary, and satisfaction of
any other applicable terms and conditions contained in this Agreement and the
Program, and not through the act of being hired, being granted these RSUs or
acquiring shares of Class A Common Stock hereunder.
 
3

--------------------------------------------------------------------------------

10.  Compliance with Laws, Regulations and Program Rules.  The award of these
RSUs to Grantee, the obligation of the Company to deliver shares of Class A
Common Stock hereunder and the sale or disposition of shares of Class A Common
Stock received pursuant to the vesting of such RSUs shall be subject to (a) all
applicable federal, state, local and foreign laws, rules and regulations, and
(b) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Company shall, in its sole
and absolute discretion, determine to be necessary or applicable.  Moreover,
shares of Class A Common Stock shall not be delivered hereunder if such delivery
would be contrary to applicable law or the rules of any applicable stock
exchange. Receipt of shares under these RSUs shall be conditioned on Grantee’s
compliance with procedures established from time to time by the Program
Administrators, including, but not limited to, submission of such forms and
documents as the Program Administrators may require in their sole and absolute
discretion. The number of shares of Class A Common Stock subject to the RSUs
granted hereunder shall be adjusted as provided in the Program.
 
11.  Definitions.  All capitalized terms that are used in this Agreement that
are not defined herein have the meanings defined in the Program. In the event of
a conflict between the terms of the Program and the terms of this Agreement, the
terms of the Program shall prevail.
 
12.  Notices. Any notice or other communication required or permitted hereunder
shall, if to the Company, be in accordance with the Program, and, if to Grantee,
be in writing and delivered in person or via email or by registered mail or
certified mail or overnight courier, addressed to Grantee at Grantee's last
known email address or physical address, as applicable, as set forth in the
Company’s records.
 
13.  Severability.  If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.
 
14.  Applicable Law. This Agreement and these RSUs shall be governed by and
construed in accordance with the laws of the State of Delaware.
 
15.  Arbitration.  Any dispute arising out of or in connection with this
Agreement and these RSUs shall be submitted to binding arbitration in Santa
Barbara, California before a single arbitrator in accordance with Article 17 of
the General Provisions of the Program and the Rules referenced therein, all of
which are incorporated herein by this reference.
 
16.  Transferability of Agreement.  This Agreement and these RSUs may not be
sold, transferred, pledged, assigned, encumbered or otherwise alienated by
either party hereto, other than by will or by the laws of descent and
distribution.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Agreement as of the Grant Date.
 

 
QAD INC.
           
By:
/s/  Daniel Lender
     
Daniel Lender
     
Chief Financial Officer
 

 
 
4

--------------------------------------------------------------------------------